Citation Nr: 0113434	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a right knee medial meniscectomy, currently 
evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel




INTRODUCTION

The veteran had active service from August of 1971 to August 
of 1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a December 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which continued a 10 percent disability 
evaluation for postoperative residuals of a right knee medial 
meniscectomy.


REMAND

At the outset, the Board notes the representative's argument 
that according to VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997) and No. 9-98 (August 14, 1998), the veteran may be 
entitled to a separate evaluation under 38 C.F.R. § 4.71a 
Diagnostic Code 5003, in light of sections 4.40, 4.55, and 
4.59.  The veteran's September 1999 VA examination did find 
the veteran had minimal degenerative arthritic changes in his 
right knee, but did not state whether such degenerative 
arthritis was causally or etiologically related to his 
service connected right knee meniscectomy.  The Board also 
notes that no examination of the veteran's left knee has been 
made to determine whether the veteran suffers from an 
arthritic condition in both knees.  This information would be 
of assistance to the Board in reaching an equitable 
disposition of this claim.  As such, the Board finds that the 
veteran should be afforded an additional examination.  

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which the VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, and it would be 
potentially prejudicial to the veteran if the board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.C.G. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 747 (1992)).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him with care for his knees.  
After obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the file.

2.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

3.  The veteran should be afforded an 
examination of his knees to determine 
whether the veteran's right knee 
arthritis is causally or etiologically 
related to his service connected right 
knee meniscectomy.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, but should include 
comparative x-rays of both knees.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and based on this review and 
the examination offer an opinion as to 
whether any right knee arthritis is 
causally or etiologically related to the 
veteran's service connected right knee 
meniscectomy.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

4.  When the development requested above 
has been completed, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for his right knee 
disability.  The RO should consider the 
guidance provided by VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997) and No. 9-98 
(August 14, 1998), and determine whether 
the veteran is entitled to a separate 
evaluation for any right knee arthritis.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




